Citation Nr: 1434644	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease (DJD) of the thoracolumbar spine.

4.  Entitlement to service connection for a neck disability.

5. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Board remanded the current issues solely to accommodate the Veteran's request for a Board hearing.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2014 correspondence, the Veteran inquired as to the effective date of the award of additional benefits for his spouse.  Such matter is referred to the Agency of Original Jurisdiction (AOJ) for a response and any other action deemed necessary. 

The issue of entitlement to an initial evaluation in excess of 40 percent for DJD of the thoracolumbar spine, and the claims for service connection for neck and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.

2.  The most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated August 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the record includes service treatment records (STRs), post-service VA and private treatment records, VA audiological examination, hearing testimony, and lay statements.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that he experienced tinnitus during active duty service, during which his Military Occupational Specialty (MOS) was Cannoneer, and that the tinnitus has continued since that time.

The Veteran was afforded a VA audiological examination in April 2011.  The examiner did not contest the Veteran's report that he currently experienced tinnitus.  However, she opined that the Veteran's current tinnitus was less likely than not related to his conceded in-service noise exposure, as his STRs were silent for tinnitus and his hearing in service was normal.

The Board finds the Veteran's report of the in-service onset of his current tinnitus and continuation of such both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's current tinnitus was incurred in service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).

Bilateral Hearing Loss

The Veteran is also seeking service connection for bilateral hearing loss based on his in-service noise exposure.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Veteran's STRs document no complaints of or treatment for hearing loss.  His August 1957 entrance examination report includes a normal whisper test.  The Veteran's June 1960 separation examination report includes both a normal whisper test and an audiogram.  Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Standards Organization (ISO) units to facilitate comparison of results.  After conversion, the June 1960 audiogram shows pure tone thresholds of 25, 20, 15, and 10 decibels in the right ear and 20, 20, 20, and 15 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  Results at 3000 Hertz were not recorded.

The Veteran testified during his April 2014 Board hearing that he did not notice hearing loss in service, and that he was not given a hearing test on separation from service.  Several buddy statements have also been submitted on his behalf, and state that the Veteran had hearing loss in service.  The Veteran indicated that he did not seek treatment for his hearing loss until recently, but that his hearing became progressively worse over the years.  His first post-service treatment for hearing loss occurred in January 2010.

During the Veteran's April 2011 VA audiological examination, the examiner diagnosed the Veteran with bilateral, asymmetric sensorineural hearing loss, but opined that his current hearing loss was not caused by or related to in-service noise exposure.  She explained that the Veteran's separation examination was normal bilaterally, which did not support noise-induced hearing loss during service.  The examiner explained that, based on current knowledge of cochlear physiology and acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no scientific basis for the existence of delayed-onset hearing loss.

The Board finds that the Veteran has a current bilateral hearing loss disability, 
and again notes that the Veteran's in-service noise exposure has been conceded.  However, the Board concludes that the preponderance of the evidence is against his claim for service connection for bilateral hearing loss.

The Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  The Veteran's fellow service members who submitted statements on his behalf are also competent to describe what they witnessed with regard to the Veteran's hearing in service.  However, unlike tinnitus, the presence of sensorineural hearing loss cannot be confirmed or denied based purely on subjective complaints.  Moreover, the Veteran and those individuals who submitted statements on his behalf are not shown to possess any medical or audiological expertise; thus, their opinions as to the existence of hearing loss disability or as to the etiology of hearing loss are not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In this case, the only medical opinion of record that addresses any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is that of the April 2011 VA examiner.  Although the Veteran has argued that the examiner's opinion on bilateral hearing loss did not consider his conceded in-service noise exposure, the examiner provided her opinion after reviewing the claims file and examining the Veteran, and the opinion included an adequate rationale for the conclusion reached.  Indeed, the examiner specifically discussed the nature of noise-induced hearing loss in issuing that opinion.  Accordingly, the Board finds the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss to his active duty service.  The Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions as to the relationship between the Veteran's current hearing loss disability and service.  Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  Moreover, the first post-service indication of treatment for hearing loss occurred in January 2010, 50 years after the Veteran's separation from service.  As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary to determine whether the Veteran is entitled to an evaluation in excess of 40 percent for his service-connected DJD of the thoracolumbar spine.

The Veteran last received a VA examination to assess the severity of his low back disability in March 2011.  During his Board hearing, the Veteran presented testimony that suggested his condition may have worsened.  As the record indicates the Veteran's condition may have changed since 2011, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Relevant ongoing treatment records should also be requested.

With respect to the claims for service connection for neck and bilateral foot disabilities, the Board notes that these claims were denied by a December 2013 rating decision.  The Veteran submitted a notice of disagreement in January 2014.  A statement of the case (SOC) has not yet been issued.  Accordingly, the Board a remand of these issues for the issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the issues should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, concerning the issues of service connection for a neck disability and bilateral foot disability so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his low back disability.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since December 2013.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected thoracolumbar DJD.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing and neurological evaluation.  

4.  After completing the requested actions in items 2 and 3 above, and any additional action deemed warranted, the AOJ should readjudicate the claim for an increased initial rating for DJD of the thoracolumbar spine.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


